COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-07-125-CV

IN THE INTEREST OF J.D.G., A CHILD









----------

FROM THE 78
TH
 DISTRICT COURT 
OF WICHITA COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On August 13, 2007, we notified appellant Brenda Jones that her brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant Brenda Jones or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.



Because appellant Brenda Jones has not filed her brief, we dismiss the appeal of Brenda Jones for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).



PER CURIAM 		





PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED:  August 31, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.